LECHE, J.
Plaintiff’s demand is . for damages caused by a collision between his automobile and that of defendant near a curve on the St. James Plantation on August 19, 1922. He alleges negligence on the part of defendant and prays for damages in the sum of two hundred and fifty dollars. The answer of defendant admits the collision but charges that it was the result of plaintiff’s negligence, and the prayer thereof is for damages in reconvention in the sum of thirty-four and 75-100 dollars. No one of the persons in the automobiles was hurt and the damages prayed for are alleged to have resulted from injury to the respective machines.
Plaintiff was going from Thibodaux to Chac Bay in a Dodge with four passengers and .defendant was coming from the opposite direction in a Ford with one passenger.
The road was through a cane field, estimated from fifteen to twenty-two feet in width, and the place of the accident near a sharp curve with the view of both the chauffeurs obstructed by the sugar cane. These conditions were apparent and probably already well known to the plaintiff and to the defendant, and clearly indicated the ’necessity of exercising great care and caution in driving around the curve. Although very narrow, ’ the road was wide enough for two automobiles to safely meet and pass one another.
The district judge found substantially that both drivers sounded their horns, that plaintiff heard but that defendant did not; that plaintiff either stopped entirely or so materially slackened his speed and shut off his power that he was on the point of stopping before reaching the. curve; that plaintiff was on the right and de.fendant on the wrong side of the road; that defendant drove around the curve at such a speed and along such a course that he was unable to avoid the accident which happened before plaintiff reached the curve; and therefore he concluded that defendant’s negligence was the cause of the collision.
While there is some conflict in the testimony, we believe that the trial judge’s findings are supported by a preponderance of the evidence and" that defendant is liable.
Plaintiff in answer to the appeal prays for an increase of the sum awarded by the trial judge. He made claim for an axle in the sum of twenty-two dollars, but as it was shown that the axle on his Dodge *518oould be effectively repaired for three dollars, he was only allowed that sum. We believe this award was fair and sufficient.
The district judge rendered judgment in favor of plaintiff for seventy-two and 20-100 dollars, itemized as follows: Repairs $50.70, watchman $1.50, and deprivation of the use of automobile' $20.00.
Believing that the judgment appealed from is sustained by the evidence and law of the case, it should be affirmed and it is so ordered.